COURT OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                      FORT
WORTH
 
 
                                           NO.  2-08-419-CV
 
 
IN THE INTEREST OF
H.J.B.M., A CHILD
 
                                                  ------------
 
             FROM THE 233RD
DISTRICT COURT OF TARRANT COUNTY
 
                                                  ------------
 
                                  MEMORANDUM OPINION[1]
 
                                                  ------------




Appellant Jeannie M. filed a notice of appeal,
stating her desire to appeal a Ajudgment
or order@ signed
by the trial court on August 22, 2008. 
On November 3, 2008, we sent a letter to Appellant notifying her that we
were concerned that this court may not have jurisdiction over her appeal
because it appeared that the trial court had not signed a final judgment or
other appealable order.  See Tex.
R. App. P. 26.1(a), 27.1(a).  Our letter
indicated that the appeal would be dismissed for want of jurisdiction unless by
November 13, 2008, Appellant or any party desiring to continue the appeal filed
a response showing grounds for continuing the appeal.  We have received no response.
Because there is no final judgment or appealable
order, we dismiss this appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
PER
CURIAM
 
PANEL:  GARDNER, WALKER, AND MCCOY, JJ.
 
DELIVERED:  December 18, 2008
 




[1]See Tex. R. App. P. 47.4.